Citation Nr: 1629596	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  06-27 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery disease with congestive heart failure, claimed also as ischemic heart disease, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for bronchitis.
 
3.  Entitlement to service connection for osteoarthritis of the bilateral hips.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970 with additional service in the Air Force Reserves.  The Veteran died in April 2014, and the appellant is the Veteran's surviving spouse.  The Veteran was previously the appellant for the claims on appeal.  The appellant has been substituted as the claimant for the purpose of processing these claims to completion.  See 38 U.S.C.A. § 5121A (West 2014).  In an April 2015 letter, the RO acknowledged the appellant as the substitute claimant in the current appeal.  

This case has a lengthy procedural history and comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) dated in December 2005 and September 2006.

The Veteran and his spouse, the current appellant, previously testified at a Board hearing at the RO in March 2009, before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the file.

In a January 2012 decision, the Board denied entitlement to service connection for coronary artery disease with congestive heart failure, hypertension, and impotence, determined that new and material evidence had not been submitted to reopen previously denied claims for service connection for diabetes mellitus and leukemia, denied entitlement to a higher rating for service-connected bilateral hearing loss, and reopened and remanded the issues of entitlement to service connection for bronchitis and osteoarthritis of the bilateral hips to the Agency of Original Jurisdiction (AOJ) for additional development. 

The Veteran appealed the Board's January 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2012 order, granting a joint motion for partial remand, the Court vacated only that portion of the Board's decision that denied service connection for coronary artery disease with congestive heart failure.  The Court remanded this claim to the Board for compliance with the instructions in the joint motion.  The appeal as to the remaining issues denied in the January 2012 Board decision was dismissed.  

The Board, in August 2013, remanded the issues of entitlement to service connection for bronchitis and osteoarthritis of the hips, as well as the issue of entitlement to service connection for coronary artery disease with congestive heart failure, for additional development, specifically, a Travel Board hearing.  In March 2014, the AOJ issued a supplemental statement of the case as to these three issues.  

In a September 2014 rating decision, the RO denied the appellant's claim for service connection for the cause of the Veteran's death (one basis for dependency and indemnity compensation (DIC) benefits).  The Board acknowledges that the issue of entitlement to service connection for the cause of the Veteran's death has been perfected, but is not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The Board notes that during his lifetime, in November 2013, the Veteran submitted a notice of disagreement (NOD) as to the issues of service connection for Parkinson's disease, ischemic heart disease, peripheral neuropathy of the bilateral lower extremities, a mental condition, hypothyroidism, a perforated septum, Zenker's diverticulum, chronic renal stones, right carpal tunnel syndrome, and urinary incontinence, diabetes mellitus, and acute promyelocytic leukemia, claimed as myelodysplastic syndrome, SMC based on aid and attendance or housebound status, and a TDIU, as shown in the electronic claims file (VBMS).  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO, with the appellant as the substitute claimant.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal as to these issues.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and these issues presently before the RO will be the subject of a later Board decision, if ultimately necessary. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board, in its August 2013 remand, directed the AOJ to afford the Veteran a Travel Board hearing as to the issues on appeal at that time, entitlement to service connection for coronary artery disease with congestive heart failure, to include as secondary to herbicide exposure, service connection for bronchitis, and service connection for osteoarthritis of the bilateral hips.  In its March 2014 SSOC, the AOJ indicated that the requested Board hearing had not been scheduled and continued the denial of the Veteran's claims.  As noted, the Veteran died one month later, in April 2014.  The Veteran's surviving spouse is the substitute claimant in the current appeal and is entitled to the Board hearing the Veteran requested in connection with these claims.  The Board notes that the AOJ has improperly sent the late Veteran notice letters dated in September 2015, November 2015, and February 2016, indicating that he had been placed on the waiting list for a Travel Board hearing.  The appellant and her representative have since elected to be heard by the Board via video-conference.  It does not appear that this hearing has been scheduled.  

On remand, the AOJ should schedule the appellant for a video-conference Board hearing as to the issues on appeal.  The appellant is entitled to this hearing before the Board adjudicates her appeal.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.704 (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a video-conference hearing before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures.  Notify the appellant and her representative of the date and time of the hearing.

2.  Once the appellant has been afforded this requested hearing, or in the event that she withdraws this hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of her claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




